DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on January 27th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 27th, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 11, with respect to the objections under informalities have been fully considered and are persuasive. Therefore, the objections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the first layer of material includes silicon germanium (SiGe) or a metal oxide, wherein the second layer of material includes an oxide and is different from the first layer of material, and wherein 2O3), silicon germanium (SiGe), and titanium oxide (TiO2), and the second layer of material comprises one of silicon dioxide, a high density plasma (HDP) oxide, or a high aspect ratio process (HARP) oxide as recited in claim 16. Claims 2-11, 13-15 and 17-19 depend on claims 1, 12 and 16, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CUONG B NGUYEN/
Examiner, Art Unit 2818